              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUKESHKUMAR B. PATEL,
      Plaintiff,                                  NO. 3:17-cv-02243

             v.                                   (JUDGE CAPUTO)
VITHALBHAI D. DHADUK, a/k/a
VITHAL D. DHADUK,
      Defendant.

                                 MEMORANDUM
      Presently before me is the Motion for Summary Judgment (Doc. 39) filed by
Plaintff, Mukeshkumar B. Patel. Patel filed suit against the Defendant, Vithal D.
Dhaduk to recover damages for an alleged breach of contract regarding the parties’
Memorandum of Understanding. (See Doc. 1). Patel asserts that the Memorandum of
Understanding is a binding contract, and Dhaduk breached it by failing to pay him
$9.45 million as soon as he was able in exchange for Patel’s exit from Somahlution
(“Soma”) and Global Pharma Analytics, LLC (“GPA”). In response, Dhadhuk argues
that the Memorandum of Understanding was intended to be an outline of the parties’
various business dealings not a legally binding document. Accordingly, he is not in
breach of the agreement. Because Patel has established as a matter of law that: (1) the
MOU is an enforceable contract, (2) Dhaduk breached the MOU by failing to pay him
$9.45 million for exiting Soma and GPA, and (3) Patel has suffered damages as a
result of Dhaduk’s breach, his motion for summary judgment will be granted.


                                   I. Background
      Patel and Dhaduk started off as friends and business partners. (Doc. 40-1, Doc.
48-2, Transcript of Dhaduk’s 8/9/19 deposition (“Dhaduk Dep.”) pp. 26:14-28:4).
One of their joint business ventures involved a 50-50 partnership in two
medical/pharmaceutical companies in the United States: Somahlution (“Soma”) and
Global Pharma Analytics, LLC (“GPA”). (Dhaduk Dep. pp. 160:23-161:2). Around
July 1, 2015, Patel and Dhaduk began discussing how to separate their business
interests. (Dhaduk Dep. pp. 146:17-147:3). Subsequently, on July 16, 2015, Dhaduk
and Patel signed a written document, titled the “Memorandum of Understanding”
(“MOU”). (Dhaduk Dep. p. 213:3-10; Doc. 7-1 (“MOU”)). The MOU includes six
provisions, detailing how the parties will divide their interests in various investments.
(See MOU). The MOU ends with a clause that states:
             The above six points will conclude the entire business venture and we
             would [sic] conclude our business relationship. All account [sic] will be
             settled and all joint business between Mukesh Patel and Dr. Dhaduk. We
             will have no other financial or managerial liability except the
             commitments made in this agreement.

(MOU).
      Before signing, Dhaduk reviewed the MOU. (Dhaduk Dep. p. 213:11-18). He
understood the agreement to memorialize how the parties would “move forward” in
ending their business relationship. (Dhaduk Dep. pp 213:19-214:8). Dhaduk stated
that if their was a future misunderstanding about the parties’ business dealings, then
they would look to the MOU for guidance. (Dhaduk Dep. pp. 213:19-216:17).
      The MOU’s third provision provides: “Dr. Dhaduk will pay Mukesh bhai USD
9.45 Million as soon as he can for exiting Soma/GPA.” (MOU, at ¶ 3). As previously
mentioned, Dhaduk and Patel, were 50-50 owners of Soma and GPA. (Dhaduk Dep.
pp. 160:23-161:2). According to the MOU, Dhaduk would pay Patel $9.45 million for
his entire interest in Soma and GPA. (Dhaduk Dep. pp. 217:11-17; 130:4-10; MOU,
at ¶ 3). Dhadhuk has acknowledged that the MOU does not state that the source of
Patel’s $9.45 million payment for relinquishing his interest in Soma and GPA was
contingent on and had to flow from the profits of Soma and GPA. (Dhaduk Dep. pp.
219:22-220:5). On the other hand, Dhaduk has staunchly maintained that Patel’s
$9.45 million dollar payout would only come from Soma and GPA if and when they

                                           2
became profitable. (Dhaduk Dep. pp. 218:4-9; 131:12-16).
       With the MOU’s execution, Patel released his ownership interest in Soma and
GPA. (MOU, at ¶ 3; see also Doc. 48-3, Transcript of Patel’s 7/11/19 deposition
(“Patel Dep.”) pp. 103:7-104:4 ). Dhaduk has not yet paid Patel for exiting Soma and
GPA. (Dhadhuk Dep. pp. 130:17-131:4; Doc 7), but he has personally invested $30
million into Soma since the MOU’s execution. (Dhaduk Dep. 227: 14-16).


                               II. Procedural History
       On December 6, 2017, Patel initiated this action by filing the Complaint against
Dhaduk. (Doc. 1). Dhaduk filed a partial motion to Dismiss on December 27, 2017.
(Doc. 5). In response, Patel filed an amended complaint on January 10, 2018 (Doc. 7),
and Dhaduk filed an answer and affirmative defenses on January 24, 2018 (Doc. 8).
Dhaduk filed an amended answer with counterclaims on June 19, 2019 (Doc. 27),
which Patel moved to dismiss on July 10, 2019 (Doc. 29). Patel then filed a motion for
summary judgment on his breach of contract claim and Dhaduk’s counterclaims on
August 30, 2019. (Doc. 39). I granted Patel’s motion to dismiss Dhaduk’s
counterclaims, giving Dhaduk leave to amend his tortious interference claim, on
September 5, 2019. (Doc. 42). Dhaduk filed an amended tortious interference
counterclaim on September 26, 2019 (Doc. 50), and Patel subsequently moved to
dismiss it on October 10, 2019 (Doc. 55). I dismissed Dhaduk’s tortious interference
counterclaim with prejudice on November 6, 2019. (Doc. 64). Now, I am presented
with Patel’s motion for summmary judgment on his breach of contract claim. (Doc.
39).


                                III. Legal Standard
       Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary
                                          3
judgment if, after it considers all probative materials of record, with inferences
drawn in favor of the non-moving party, the court is satisfied that there are no
genuine issues of material fact and the movant is entitled to judgment as a matter of
law.” Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 218 (3d Cir. 2015)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 330, 106 S. Ct. 2548, 2556, 91 L.
Ed. 2d 265 (1986); Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact
is ‘material’ under Rule 56 if its existence or nonexistence might impact the
outcome of the suit under the applicable substantive law. A dispute over a material
fact is ‘genuine’ if ‘a reasonable jury could return a verdict for the nonmoving
party.’” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202
(1986)). “In determining whether the dispute is genuine, the court’s function is not
to weigh the evidence or to determine the truth of the matter . . . .” American Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 587, 581 (3d Cir. 2009) (citing Anderson,
477 U.S. at 248-49, 106 S. Ct. 2505).
      The moving party bears the initial burden to identify “specific portions of the
record that establish the absence of a genuine issue of material fact.” Santini, 795
F.3d at 416 (citing Celotex, 477 U.S. at 323, 106 S. Ct. 2548, 2553). If this burden
is satisfied by the movant, the burden then “shifts to the nonmoving party to go
beyond the pleadings and ‘come forward with specific facts showing that there is a
genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)). The
nonmovant’s burden is not satisfied by “simply show[ing] that there is some
metaphysical doubt as to the material facts.” Chavarriaga, 806 F.3d at 218.


                                   IV. Discussion
      The instant motion raises two issues: (1) whether the MOU is a legally
binding contract, and if so (2) whether Dhaduk breached his obligations under the
                                          4
MOU. Neither party has raised the issue of conflict of laws in its briefing on
assumption, so I apply Pennsylvania law. Montgomery Ward & Co. v. Pac. Indem.
Co., 557 F.2d 51, 58 n.11 (3d Cir. 1977).
      To prove a breach of contract claim under Pennsylvania law, a plaintiff
“must establish ‘(1) the existence of a contract, including its essential terms, (2) a
breach of a duty imposed by the contract[,] and (3) resultant damages.’” Ware v.
Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (quoting CoreStates Bank,
N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)). Summary judgment
must be granted, because Patel has established as a matter of law that: (1) the MOU
is a legally enforceable contract, (2) Dhaduk breached the MOU when he failed to
pay Patel $9.45 million in exchange for leaving Soma and GPA, and (3) Patel has
suffered damages because Dhaduk has not yet paid him $9.45 million under
paragraph three of the MOU.


      A. The MOU Is a Valid Contract.
      The MOU is a valid and enforceable contract. To establish the existence of a
contract: (1) both parties must manifest an intention to be bound by the terms of the
agreement, (2) the terms of the agreement must be sufficiently definite in order to
be enforced, (3) there must be consideration. Ecore Int'l, Inc. v. Downey, 343 F.
Supp. 3d 459, 487 (E.D. Pa. 2018) (citations omitted).
      Patel claims that the MOU was meant to be a legally binding document. (See
Doc. 40, at 13). Dhaduk, however, argues that the MOU was meant to memorialize
“an informal outline [] to address how any profits would be split, should certain
entities become profitable” upon separation of the parties’ joint investments. (Doc.
48 at 24).
             1. The Parties Intended To Be Bound.
      The first element of contract formation is met, because both parties
manifested an intent to be bound by the MOU with respect to the separation of their
                                           5
business ventures. “In assessing intent, the object of inquiry is not the inner,
subjective intent of the parties, but rather the intent a reasonable person would
apprehend in considering the parties' behavior.” Am. Eagle Outfitters v. Lyle &
Scott Ltd., 584 F.3d 575, 582 (3d Cir. 2009).While documents that have the
appearance of a contract could simply be negotiations with the aim of executing a
contract in the future, it is still possible that “parties may bind themselves
contractually although they intend, at some later date, to draft a more formal
document.” Id.
      Here, Patel and Dhaduk agreed that the MOU would govern the separation
their interests in various joint ventures at the conclusion of their professional
relationship. (See Dhaduk Dep. pp. 85:5-13; 213:24-215:16). The MOU was
intended to be a reference point if there was ever a misunderstanding over how to
resolve the separation of their business dealings. (Dhaduk Dep. 214:5-18). After
various negotiations between the parties, Patel drafted the document and sent it to
Dhaduk, who acknowledges reviewing and signing it. (Dhaduk Dep. 85:15-19;
213:11-18; MOU).
      The MOU also contains language that supports the parties’ intention to be
bound. The final provision provides: “The above six points will conclude the entire
business venture and we would conclude our business relationship. All account
[sic] will be settled and all joint business between Mukesh Patel and Dr. Dhaduk.
We will have no other financial or managerial liability except the commitment in
this agreement.” (MOU). Contrary to Dhaduk’s position, the fact that the MOU
does not contemplate “failures,” set forth “governing law,” or reflect the sentiments
of prior verbal negotiations does not mean that the parties did not intend to be
bound by its provisions. (See Doc. 48, at 25). Thus, Patel and Dhaduk intended to
be bound by the MOU.
             2. The Terms of the MOU are Sufficiently Definite.
      The second element of contract formation is met, because the plain language
                                           6
of the MOU’s third paragraph, the term at issue, is sufficiently definite such that
Dhaduk’s obligations under it are enforceable. “Whether the terms are sufficiently
definite is a question of law.” Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d
575, 585 (3d Cir. 2009). “To be enforceable, an agreement must be certain about
the nature and extent of its obligations.” Shell's Disposal & Recycling, Inc. v. City
of Lancaster, 504 F. App'x 194, 202 (3d Cir. 2012) (internal quotations
omitted).“[A] contract fails for indefiniteness when it is impossible to understand
what the parties agreed to because the essential terms are ambiguous or poorly
defined.” Id. (internal quotations omitted).
       Here, only the third paragraph of the MOU is in dispute. It provides:
“[] Dhaduk will pay [Patel] USD 9.45 Million as soon as he can for exiting
Soma/GPA.” (MOU). The parties understood what the phrase “for exiting
Soma/GPA” meant. When Patel and Dhaduk were negotiating how to conclude
their professional relationship in July 2015, Patel originally did not want to exit
Soma or GPA, but requested to have his shares diluted. (Dhaduk Dep. pp. 160:15-
22; 165:6-12). Instead, the parties ultimately agreed that, Dhaduk would pay Patel
“for exiting Soma/GPA.” (MOU, at ¶ 3). Dhaduk admits that under the terms of
the MOU he would receive Soma and GPA profit or loss. (Dhaduk Dep. p. 217:11-
17).
       With regard to the timing of such payment, the provision at issue states, “as
soon as he can.” (MOU, at ¶ 3). Dhaduk argues that this phrase is “undoubtedly
indefinite” because “his understanding was that the payment would come from
profits, if any, from joint business ventures.” (Doc. 48, at 25). He further alleges
that paragraph three is ambiguous because it does not “set a time for when the
payment had to be made, nor did they set forth a measure by which [] Dhaduk’s
‘ability’ to pay would be assessed.” (Id.). Patel argues that the phrase “as soon as
he can” plainly refers to when he would receive the $9.45 million payment from
Dhaduk not the source of the payment. (Doc. 40, at 25).
                                          7
      I agree with Patel. Dhaduk appears to be arguing that the phrase “as soon as
he can” is not definite, because it (1) lacks a set time for payment or a method for
discerning when Dhaduk has the ability to pay, and (2) does not include the
specific source of payment, namely the profits of Soma and GPA. First, the phrase
“as soon as he can” provides sufficiently definite parameters for ascertaining when
a party has the duty to pay, as courts have repeatedly enforced this type of
provision. Under the majority viewpoint, a number of jurisdictions have interpreted
a promise to pay when able as contingent on whether the promisor actually has the
ability to pay. See 14 Williston on Contracts § 42:9 (4th ed.). The minority
viewpoint construes a promise to pay when able as an agreement to pay within a
reasonable amount of time. Wilker v. Jenkins, 88 Pa. Super. 177, 181 (1926); see
also 14 Williston on Contracts § 42:9 (4th ed.). Second, Dhadhuk’s claim that the
phrase “as soon as he can” is ambiguous, because it does not specify that payment
“would come from profits, if any, from joint business ventures,” fails. At bottom,
Dhaduk is trying to argue that the phrase “as soon as he can” is indefinite, because
it does not disclaim him of a personal responsibility to pay Patel for exiting Soma
and GPA, regardless of these companies’ success. While the parties may have the
discussed the possibility of this arrangement, which Dhaduk has repeatedly
advocated, it is not the position that is clearly memorialized in the MOU. (See
MOU). Dhaduk has even acknowledged that the MOU does not specify that the
phrase “as soon as he can” means he is only obligated to pay Patel if Soma and
GPA are profitable. (Dhaduk Dep. p. 217:11-17). Though Dhaduk makes much of
the fact that Patel stated payment for exiting Soma and GPA would come from “the
companies [Dhaduk] owns and from there he would try to pay the money” (Patel
Dep. p. 109:21-22), this assertion does not necessarily mean that Dhaduk only had
to pay Patel if those joint business ventures were successful. As such, paragraph
three of the MOU is sufficiently definite to be enforceable.


                                          8
             3. The MOU Is Supported by Mutual Consideration
      The third element of contract formation is met, because there was mutual
consideration by way of the MOU’s terms. “Indeed, the definition of consideration
is, essentially, that which is bargained for.” Liptok v. Bank of Am., No.
3:15-CV-156, 2016 WL 6818362, at *12 (M.D. Pa. Oct. 20, 2016), report and
recommendation adopted, No. 3:15CV156, 2016 WL 6780757 (M.D. Pa. Nov. 16,
2016), aff'd, 773 F. App'x 97 (3d Cir. 2019). “‘To constitute consideration, a
performance or return promise must be bargained for. . . . A performance or return
promise is bargained for if it is sought by the promisor in exchange for his promise.
. . .’” Hoffman v. Bankers Tr. Co., 925 F. Supp. 315, 319 (M.D. Pa. 1995) (quoting
Restatement (Second) of Contracts § 71(1) and (2) (1981)). Here, paragraph three
of the MOU states: “[] Dhaduk will pay [Patel] USD 9.45 Million as soon as he can
for exiting Soma/GPA.” (MOU). This provision is supported by mutual
consideration, because Dhaduk agreed to pay Patel “as soon as he can” in exchange
for Patel relinquishing to Dhaduk his interest in Soma and GPA. Though Dhaduk
tries to cast doubt on whether Patel actually had an ownership interest in Soma and
GPA, Dhaduk clearly admits that he and Patel had a 50-50 partnership in these two
companies in July 2015. (Dhaduk Dep. pp. 160:23-161:2). Accordingly, the MOU
is supported by mutual consideration, and Patel has conclusively established that
the MOU satisfies all three of the required elements for contract formation.


      B. Dhaduk Breached the MOU.
      Dhaduk breached the MOU, because he had the ability to pay Patel after the
MOU was executed and failed to do so. In interpreting payment obligations that are
conditioned on the ability of the promisor to make payment, courts have taken a
variety of approaches. The majority viewpoint construes the promise to pay when
able “as a valid condition precedent to accrual of the cause of action.” See 14
Williston on Contracts § 42:9 (4th ed.). Under this interpretation, the promisee
                                          9
must establish that the promisor actually has the ability to make payment in order
to establish a breach of contract. Id.; see, e.g., Kreiter v. Miller, 1881 WL 13917, at
*1 (Pa. 1881) (holding that the payment is to be made when the promisor is able
where the note stated “to be paid at my convenience whenever I have funds in
hands to pay the same.”). While a minority of courts have held that a promise to
pay when the promisor is able must be construed “to allow the payor a reasonable
time within which to make payment or acquire the means to do so, but that time
shall not be extended to defeat the purpose of the contract and enable the debtor to
wholly avoid his obligation.” Wilker, 88 Pa. Super. at 181 (holding that six years
was a reasonable time for payment on a debt obligation that provided for payment
“as fast as I can”); see also 14 Williston on Contracts § 42:9 (4th ed.) (noting that
some jurisdictions have implied an obligation to “use reasonable means to become
able to pay” when a contract includes a promise to pay when able). Additionally, in
Novello v. Med. Elecs. & Research Corp., the court declined to apply either
approach and “look[ed] to the intention of the parties as determined from their
entire course of conduct.” 60 Pa. D. & C.2d. 355, 357 (Pa. Com. Pl. 1971).
      Patel argues that I should follow the minority viewpoint and deem that
Dhaduk has breached his obligation to pay Patel $9.45 million, because a
reasonable amount of time, i.e. over four years, has elapsed since the execution of
the MOU. (Doc. 40 at 28). Alternatively, Patel contends that he has demonstrated
Dhaduk breached the MOU under the majority viewpoint as well, because Dhaduk
had the ability to pay him $9.45 million subsequent to the MOU’s execution,
seeing that he admitted to personally investing $30 million into Soma after he
signed the MOU. (Doc. 40 at 28-29). In response, Dhaduk reiterates the same point
that he has repeatedly made: the phrase “as soon as he can” should be interpreted to
mean that he only had an obligation to pay Patel if Soma and GPA became
profitable, as discussed in their negotiations prior to the execution of the MOU.
(Doc. 48, at 39). Under this construction of the phrase “as soon as he can,” Dhaduk

                                          10
alleges that he has not breached the MOU because Soma and GPA have not been
successful. (Doc. 48, at 38).
      To determine if I can consider the prior negotiations that Dhaduk asserts
occurred, I must determine whether the parole evidence rule applies. When a
written agreement represents the parties’ entire contract, the parol evidence rule
dictates that the writing is considered to be the best and only evidence of the
parties’ agreement. Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436
(2004). A writing is presumed to be the parties entire contract when it appears to be
“a contract complete within itself” and conveys “a complete legal obligation
without any uncertainty as to the object or extent of the parties' engagement.” Id. at
435 (internal quotations omitted). The presence of an integration clause that states
the writing is meant to express the parties’ entire agreement is a clear indication
that the writing contemplates all of the parties' negotiations and conversations
made before its execution. Id. Prior representations regarding the same subject
matter as the contract are rarely admissible to vary or explain the terms of the
agreement. Rahemtulla v. Hassam, 539 F. Supp. 2d 755, 773 (M.D. Pa. 2008)
(citing Hart v. Arnold, 884 A.2d 316, 341 (2005)). In determining whether the
same subject matter requirement is met, the written contract does not need to
directly contradict the prior representations as long as the contract relates to the
same subject addressed by the alleged prior representations. Palermo Gelato, LLC
v. Pino Gelato, Inc., No. 2:12-CV-00931, 2013 WL 3147312, at *5 (W.D. Pa. June
19, 2013). While a court may consider extrinsic evidence to resolve contractual
ambiguities, an opposing party may not offer extrinsic evidence to create an
ambiguity that does not exist within the language of the contract. See Int'l Union,
United Auto., Aerospace & Agr. Implement Workers of Am., U.A.W. v. Skinner
Engine Co., 188 F.3d 130, 145 (3d Cir. 1999).
      Since the MOU is a fully integrated contract with respect to the resolution of
Patel and Dhaduk’s business dealings, I cannot consider extrinsic evidence to vary

                                          11
the meaning of the term “as soon as he can” in accordance with Dhaduk’s assertion.
The MOU includes a final provision that provides: “The above six points will
conclude the entire business venture and we would conclude our business
relationship. All account [sic] will be settled and all joint business between Mukesh
Patel and Dr. Dhaduk. We will have no other financial or managerial liability
except the commitment in this agreement.” (MOU). This provision indicates that
the MOU is fully integrated as to the separation of Dhaduk and Patel’s joint
business ventures. Along that vein, I cannot consider Dhaduk’s alternative
construction of the phrase “as soon as he can,” because the meaning of this
language is unambiguous. Moreover, the language of the MOU does not remotely
reflect the construction that Dhaduk repeatedly puts forth that the phrase “as soon
as he can” means that Dhaduk only has an obligation to pay Patel if and when
Soma and GPA become profitable.
      In interpreting the phrase “as soon as he can,” I will apply the majority rule.
Here, Dhaduk has breached paragraph three of the MOU, because Dhaduk had the
ability to pay Patel $9.45 million some time after the MOU’s execution. Dhaduk
admitted his ability to pay Patel under the MOU when he explained that he has
invested at least $30 million into Soma since the MOU’s signing on July 16, 2015.
(Dhaduk Dep. 181:7-9; 227:14-16). Dhaduk’s argument that he procured that
funding from “bank loans” and “that he is unaware of his net worth because he has
so many loans pending” is unavailing. (Doc. 48, at 38). Accordingly, Patel has
proven that Dhaduk breached the MOU.


      C. Patel Has Suffered Damages Due To Dhaduk’s Breach of the
      MOU.
      Patel has suffered damages as a result of Dhaduk breaching the MOU’s third
paragraph. “To prove damages, a plaintiff must give a factfinder evidence from
which damages may be calculated to a ‘reasonable certainty.’” Ware v. Rodale

                                         12
Press, Inc., 322 F.3d 218, 225–26 (3d Cir. 2003). Dhaduk has failed to provide
Patel with the $9.45 million dollar payment that he is owed under the MOU.
(Dhaduk Dep. p131:2-4). Since paragraph three states the exact dollar amount that
Dhaduk owes Patel, the damages sought by Patel are “reasonably certain.” (MOU,
at ¶ 3). Thus, Patel has established that he has suffered damages as a result of
Dhaduk’s breach, and as such has demonstrated as a matter of law that Dhaduk
breached the MOU.


                                   V. Conclusion
      For the above stated reasons, Patel’s motion for summary judgment will be
granted.
      An appropriate order follows.


December 2, 2019                                 /s/ A. Richard Caputo
Date                                             A. Richard Caputo
                                                 United States District Judge




                                         13
